Citation Nr: 0104144	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to June 
1943.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in which that RO found that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for a heart 
disorder.  

The appellant's claim for service connection for heart 
trouble and nervousness was denied in an RO rating decision 
issued in August 1943, when the RO found the appellant's 
diagnosed psychoneurosis manifested by palpitation of heart 
and headaches existed prior to service and was not aggravated 
by service.  A subsequent rating decision, issued in February 
1944, granted service connection for psychoneurosis, 
neurasthenia, and assigned a 10 percent rating.  This rating 
has remained in effect since that time.

After the appellant suffered a heart attack in July 1973, he 
submitted a claim for service connection for heart trouble in 
that same month.  Service connection for myocardial 
infarction was denied in an RO rating decision issued in 
September 1973.  The appellant was notified of the denial in 
October 1973, but he did not appeal.

In August 1998, the appellant submitted a request for a 
reevaluation of his service-connected disability and enclosed 
a private physician statement indicating that the appellant 
was suffering from coronary artery disease with angina and 
congestive heart failure.  The RO responded, in an October 
1988 letter, by informing the appellant that he was not 
service-connected for any heart condition and that service 
connection for a heart condition had been denied in the 
September 1973 rating action.  The appellant was subsequently 
notified, in November 1988, that he needed to submit new and 
material evidence in order to reopen his claim for a heart 
condition.  

The appellant later submitted a VA Form 21-4138, dated in 
September 1991, to the RO asking for a reopening of his claim 
for compensation.  The RO responded, in a November 1991 
letter, by informing the appellant that he was not service-
connected for any heart condition and that he needed to 
submit new and material evidence in order to reopen his claim 
for a heart condition.

This appeal arises from the appellant's August 1998 attempt 
to reopen his claim for service connection for a heart 
condition.  The September 1973 rating decision, therefore, 
represents the last final action on the merits.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  That decision also represents 
the last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
heart disorder in a September 1973 rating decision.  The 
appellant was notified the following month but did not file a 
timely appeal, and the decision became final.  That decision 
represents the last final disallowance of entitlement to 
service connection.

2.  The additional evidence submitted since the September 
1973 rating decision does not, when viewed with the other 
evidence on file, bear directly and substantially upon the 
specific matters under consideration, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1973 rating decision denying the 
appellant's claim for service connection for a heart 
condition is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the September 1973 
rating decision is neither new and nor material, and does not 
serve to reopen the appellant's claim for service connection 
for a heart disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As previously noted, the September 1973 rating decision, the 
last time the service connection claim at issue was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).

As previously noted, service connection was denied for a 
psychoneurosis manifested by palpitations of the heart and 
headaches in an August 1943 rating decision.  The RO 
concluded that the disability existed prior to service, and 
was not aggravated therein.  Subsequently, in February 1944, 
service connection was granted for aggravation of a 
psychoneurosis, neurasthenia and a 10 percent rating was 
assigned.  This rating has remained in effect since that 
time.

Service connection for a heart disorder was denied in a 
rating decision issued in September 1973.  In making that 
decision, the RO noted that the appellant was treated in 
service for a nervous condition with tachycardia.  This had 
been considered in the granting of service connection for a 
psychoneurosis, neurasthenia, including neurocirculatory 
asthenia.  The RO concluded that there was no relationship 
between the mild tachycardia in service and the appellant's 
recent myocardial infarction.  The appellant was notified of 
that denial, and did not file a timely appeal.  Consequently, 
that determination is final.  38 U.S.C.A. § 7105.  That is 
the last final decision on any basis.

The evidence of record at the time of the September 1973 
denial included the appellant's service medical records; a VA 
Form 526 dated in June 1943; the reports of VA medical 
examinations conducted in July 1944, February 1948, and 
November 1957; and private treatment records dated in July 
1973.

Review of the service medical records reveals that the 
appellant had been in service for three months when he was 
hospitalized for nervousness, headaches, and palpitations of 
the heart.  He reported that, for a number of years, he would 
get very weak and dizzy when he got hot, and that, since 
entering service, the condition continued with considerable 
heart palpitations, and nervousness.  His average pulse rate 
was 120 per minute with no other abnormality.  The appellant 
was diagnosed with a neurocirculatory asthenia, with 
persistent tachycardia and weakness.  This was considered a 
preexisting permanent disability, not aggravated by service.  
He was medically discharged from service.

The medical records after service include the reports from 
three VA examinations conducted in 1944, 1948, and 1957.  
These reports indicate that the appellant's increased heart 
rate was part of a diagnosed anxiety reaction.  In 
particular, the 1948 examiner stated that the sinus 
tachycardia was a psychogenic manifestation of the 
appellant's neuropsychiatric disorder and that his heart and 
blood vessels were otherwise normal.  

The evidence of record considered by the RO at the time of 
the September 1973 rating decision included private medical 
records showing that the appellant had been hospitalized in 
July 1973.  The discharge summary indicated that the 
appellant had suffered a probable acute myocardial 
infarction. 

The Board has considered each item of evidence that has been 
added to the record since the September 1973 rating decision 
to determine if it meets the test of being new and material.  
This evidence includes extensive and duplicative VA and 
private medical records beginning in July 1973, when the 
appellant suffered the aforementioned myocardial infarction, 
and up to the present time.  These records contain diagnoses 
of a myocardial infarction, posterior wall; coronary artery 
disease with angina pectoris; congestive heart failure; and 
pulmonary emphysema.  The Board finds that the additional 
medical records relating to post-service diagnosis and 
treatment of the appellant's cardiac pathology fail to 
provide any additional relevant evidence as to the issue of 
whether the appellant's claimed heart disorder was incurred 
in service.

Various written statements submitted by the appellant and his 
representatives argue that the newly presented evidence 
established a causal connection between the appellant's 
inservice health problems and his current heart problems.  
While the appellant has submitted statements that he believes 
that his claimed heart condition had its onset during his 
active service, the Board finds that the assertions of the 
appellant that any current cardiac condition is related to 
service are not competent medical evidence with regard to 
that issue.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to the existence of a current 
diagnosis or as to any relationship between the onset of any 
claimed condition and any inservice incident.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, any statement 
of the appellant's representative as to the etiology of any 
cardiac condition is also insufficient to establish a medical 
diagnosis.  Id.

The appellant has also submitted a copy of an excerpt from 
the Complete Guide to Symptoms. Illness, & Surgery, this was 
copied from the Internet.  The excerpt related to Heartbeat, 
Rapid, Tachycardia; Paroxysmal Tachycardia.  The Board notes 
that the appellant's diagnosed tachycardia is sinus 
tachycardia, which is considered normal during exercise, or 
anxiety.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1655 (28th ed., 
1994).  

Such general evidence pertains to a dissimilar fact pattern 
than is present in the appellant's case.  He has not 
submitted any competent medical evidence or medical opinion 
relating such generalized evidence to the facts of this case.  
Moreover, such evidence fails to address the issue of whether 
causal or etiologic connection exists between the established 
neuropsychologically induced sinus tachycardia diagnosed in 
1943, and the appellant's current heart disorder first 
diagnosed in July 1973.  Accordingly, the newly submitted 
evidence copied from the Internet lacks sufficient specifics 
to the appellant's case to establish that it is material to 
the instant claim.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).

The evidence submitted by the appellant since the September 
1973 rating decision consists of duplicates of medical 
records previously considered in the rating decision, as well 
as additional medical treatment records, and general 
published medical information.  The Board finds these records 
to be cumulative evidence.  The additional evidence does not 
contain a competent expert opinion relating any current heart 
disorder with any in-service treatment, event, or complaint.  
In this regard, the Board notes that the appellant is not 
qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent pertinent 
contentions are advanced, they are redundant of information 
previously on file.  

The evidence submitted since September 1973 provides no more 
definitive delineation of etiology or causation.  Therefore, 
these records, while evidence not previously of record, are 
not "material" evidence because they do not shed any light 
on the existence of a medical nexus between the appellant's 
service activities and his claimed cardiac condition(s).  
Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current cardiovascular 
pathology and the appellant's period of active duty, the 
Board concludes that the evidence submitted after September 
1973 is cumulative and is not "new and material" evidence.

Consequently, the evidence presented since the September 1973 
rating decision is not new and material and the appellant's 
claim as to service connection for a heart disorder is not 
reopened.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder, and the claim is denied



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 



